                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION


DAVID JONES,                                         )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:19-CV-96-BO
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiffs motion for judgment on the
pleadings [DE 18] is GRANTED and defendant's motion [DE 20] is DENIED. The decision of
the Commissioner is REVERSED and this matter is REMANDED for an award of benefits
consistent with the foregoing.


This Judgment Filed and Entered on June 17, 2020, and Copies To:
Charlotte Williams Hall                              (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                 (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
June 17, 2020                          (By) /s/ Nicole Sellers
                                               Deputy Clerk




            Case 4:19-cv-00096-BO Document 25 Filed 06/17/20 Page 1 of 1
